DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 10 March 2021 has been entered. Claims 1 – 3, 6, 10, 12 and 13 have been amended. Claims 16 and 17 have been added. Claims 1 – 17 are pending in the application.
Response to Arguments
The objection to the drawings is withdrawn in light of the amended claims.
The objection to the specification is withdrawn in light of the amended Abstract.
The 35 USC §112 rejections of the claims are withdrawn in light of the claim amendments.
Applicant’s arguments have been fully considered but are moot because they do not apply to the combination of references over which the claims are rejected, below.

Claim Objections
Claim 16 is objected to because of the following informalities:  line 3 recites “portions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The scope of Claim 1 includes an elastic member that may be located at either end of the movable element and is fixed directly to the movable element. However, no mention of a configuration other than that of Figure 16, where the elastic member is fixed only to the end of the movable element distal to the drive unit, is made. Note that correction of this issue will likely create a 35 USC §112(d) issue with Claim 16.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 9 and 14 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rausch (2016/0186883) in view of Funakubo et al (9,388,912).

Regarding Claim 1 as best understood, Rausch discloses (Fig 1) a valve with “a body (17, 10) including a plurality of ports (PTAB) formed therein; a movable element (at 26, 29, 14 and 13; hereinafter “at 13”) disposed inside the body (at features 21, 17, 10; hereinafter “17, 10”) in an axial direction of the body; and a drive unit (20) connected to the body (17, 10) in the axial direction and configured to slide the movable element (at 13) in the axial direction to thereby switch connections (for example between T and A or T and B) of flow passages between the ports (PTAB); the servo valve further comprising: a first elastic portion (18, at right; hereinafter “18R”) extending in the axial direction inside the body (17, 10) on one end portion side thereof and having a first elastic force to press the movable element (at 13) toward the drive unit (20) side in the axial direction, the drive unit (20) being connected to another end portion of the body (17, 10); a second elastic portion (18, at left; hereinafter “18L”) extending in the axial direction inside the body (17, 10) on another end portion side thereof and having a second elastic force to press the movable element (13) toward the one end portion side of the body (17, 10)  along the axial direction; and a connecting portion (depicted, but not numbered, between features 18 and 15; hereinafter “at 15”) inside the body (17, 10), wherein at a neutral position (as in Fig 1) of the movable element (13) at which driving of the drive unit (20) is stopped, the connecting portion (at 15) abuts (as depicted in Fig 1) against an inner peripheral surface of the body (17, 10) and against the movable element (at 13), 
…and an end of the other of the first and second elastic portions (18R, 18L) is connected to the connecting portion (at 15).”
Note that all parts of the device are fixed together during assembly.
Rausch does not teach an elastic portion directly abutting a movable element. 
Funakubo teaches (Figs 2A-2B) an elastic member (24) that directly abuts a movable member (25).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Rausch in order to yield the predictable result of reducing the chance of malfunction due to factors such as hysteresis over a design that does not abut the movable member directly as taught by Funakubo (see Figs 2A-2B vs Figs 8A-8B and col 3, ll 5-20).

Rausch as modified further teaches a valve in which:

Regarding Claim 2, “drive unit (Rausch, 20) includes a body (21) comprising a magnetic body (as depicted in Figs 2-6) and connected to the body (17, 10) in the axial direction, and a movable portion (22) provided inside the tubular body (21) and forming a portion of the movable element (13, including 29), the movable portion (22) including a movable magnet (26), a movable coil or a movable iron core (27); and by moving the movable portion (22) in the axial direction, the movable element (13) including the movable portion (22) is slid in the axial direction.”

Regarding Claim 3, “the drive unit has a first yoke (Rausch, 21), which serves as the tubular body, connected to the body (17, 10) in the axial direction, a coil (23) disposed inside the first yoke (21), and a magnet portion (26), which serves as the movable portion (22), provided inside the first yoke (21) so as to face the coil (23); and a magnetic attractive force exerted on the magnet portion (26) due to energization to the coil (23) causes the movable element (at 13) to slide in the axial direction.”

Regarding Claim 4, “protruding portions (Rausch, 25) protruding inward of the first yoke (21) are provided respectively at one end side and another end side of the first yoke (21) in the axial direction; and at the neutral position (as in Fig 1) at which energization to the coil (23) is stopped, the magnet portion (26) is positioned between the two protruding portions (25).”
See Figure 3c.

Regarding Claim 5, “the coil (Rausch, 23) is provided between the two protruding portions (25) inside the first yoke (21); and when the movable element (13) is at the neutral position (as in Figs 1 and 3c), the magnet portion (26) and the coil (23) are located at a substantially same position (that is, centered within 21) in the axial direction.”

Regarding Claim 6, “the first yoke (Rausch, 21) is connected to the body (17, 10) so as to cover the magnet portion (26) within a moving range (that is, between the positions of Figs 3b and 3d) within which the magnet portion (26) is moved in the axial direction by sliding of the movable element (13).”

Regarding Claim 7, “the first yoke (Rausch, 21) comprises two yokes (25) arranged so as to interpose the coil (23) between the two yokes (25) in the axial direction.”
See also Figure 3c. 

Regarding Claims 8 and 9, Rausch at Figures 1 and 3 does not teach a yoke interposed between two permanent magnets that are magnetized in mutually different directions.”
Rausch at Figure 9 and paragraph [0067] teaches a yoke (27) between like magnet poles.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the embodiment of Figure 9 in order to yield the predictable result of maintaining force over an actuation length as desired for particular application as taught by Rausch at paragraphs [0066-0067].

Regarding Claim 14, “the first elastic portion (Funakubo, 24) and the second elastic portion (Rausch, 18L) are spring members.”

Regarding Claim 15, “a restoring force to return the movable element to the neutral position is adjusted by balancing a force exerted on the movable element (Rausch, 13) from the drive unit (20) with the first elastic force (from Funakubo, 24) or the second elastic force (from Rausch, 18L).”
This is inherent in the claimed construction.

Regarding Claim 16, “an end of the first elastic portion (Funakubo, 24) is fixed directly to the movable element (Rausch, 13), and an end of the second elastic [portion] (18L) is connected to the connecting portion (at 15).”

Regarding Claim 17, “another end of the first elastic portion (Funakubo, 24) is fixed to an end cover (Rausch, at right of 18R) configured to close the other end portion of the body (17, 10) that is located across from the drive unit (20), and another end of the second elastic portion (18L) is fixed to a portion of the body (17, 10) that is located on the drive unit (20) side.
Note that all parts of the device are fixed together during assembly.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rausch (2016/0186883) in view of Funakubo et al (9,388,912) as applied to Claim 3, above, and further in view of Yajima et al (6,786,237).

Regarding Claim 10, Rausch as modified by Funakubo teaches “the movable element includes the magnet portion (Rausch, 26)
…a shaft (29) connecting the magnet portion (26) and the spool (13) in the axial direction; an annular fixed portion (that is, the portion of 17 against which 18L abuts is annular and fixed) is provided inside the tubular body (17, 10) and on a first yoke side, the annular fixed portion being fixed to the tubular body (17, 10) and the first yoke (21), wherein the shaft (29) penetrates through the annular fixed portion (of 17), and one end of the second elastic portion (18L) is fixed to the annular fixed portion (at 17); the connecting portion (at 15) is an annular member configured to, inside the body (17, 10), abut against the spool (13) and against an inner peripheral surface (as depicted in Fig 1, at 16) of the body (17, 10), the shaft (29) penetrating through the connecting portion (at 15).”
Rausch does not teach a sleeve with ports surrounding the spool.
Yajima teaches a separate sleeve (10) with ports (for example at A and B) surrounding a spool (3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Rausch in view of Funakubo to include a sleeve as taught by Yajima in order to achieve the expected outcome of reducing maintenance costs by providing a replaceable part (the sleeve) that removes the need to replace the body, should it become worn or damaged, and thus further removing the need to disconnect attached conduits when performing such maintenance.

Regarding Claim 11, Rausch as modified by Funakubo does not teach position sensing. 
Yajima teaches the use of a sensing system employing flux detection (col 2, ll 13-17) in order to sense position of a spool valve employing permanent magnets within a solenoid.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Rausch in view of Funakubo to include a position sensor such as that taught by Yajima in order to yield the predictable result of accurate detection of spool displacement (col 1, line 65), thus allowing better operational integrity by insuring that the valve has been actuated as desired.

Claim(s) 12 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rausch (2016/0186883) in view of Funakubo et al (9,388,912) as applied to Claim 2, above, and further in view of Kozo (9,685,850).

Regarding Claim 12, Rausch as modified by Funakubo does not teach magnets radially outside of coils mounted on the armature.
Kozo teaches a drive unit (2) with two permanent magnets (at left and right ends of feature 5) at opposite ends of a yoke (3a) and a movable portion (at 7) that includes a core (7) and a coil (8a, 8b).
Movement occurs in the notoriously well known manner effected by energization of the coil.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Rausch in view of Funakubo to include coils inside of magnets as taught by Kozo in order to yield the predictable result of effecting movement of the spool with high efficiency and driving force (col 1, ll 46-54 and col 6, ll 18-20), thus improving operation and minimizing energy usage.

Regarding Claim 13, Rausch as modified by Funakubo does not teach a magnet radially outside of coils mounted on the armature.
Kozo teaches a drive unit (2) with a permanent magnet (feature 5) at the center of a yoke (3a) and a movable portion (at 7) that includes a core (7) and a coil (8a, 8b).
Movement occurs in the notoriously well known manner effected by energization of the coil.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Rausch in view of Funakubo to include coils inside of a magnet as taught by Kozo in order to yield the predictable result of effecting movement of the spool with high efficiency and driving force (col 1, ll 46-54 and col 6, ll 18-20), thus improving operation and minimizing energy usage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753